NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 In re: ESTRELLA A. KINCAID; JAMES               No. 15-15761
 KINCAID,
                                                 D.C. No. 2:13-cv-01032-TLN
              Debtors.
 ______________________________
                                                 MEMORANDUM*
 ESTRELLA A. KINCAID; JAMES
 KINCAID,

                 Appellants,

   v.

 SUSAN K. SMITH, Trustee; OFFICE OF
 THE U.S. TRUSTEE,

                 Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Chapter 7 debtors Estrella A. Kincaid and James Kincaid appeal pro se from

the district court’s judgment dismissing their bankruptcy appeal for failure to

prosecute. We have jurisdiction under 28 U.S.C. §§ 158(d), 1291. We affirm.

       In their opening brief, debtors fail to address how the district court erred in

dismissing their bankruptcy appeal. As a result, they have waived their appeal of

the dismissal order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will

not manufacture arguments for an appellant, and a bare assertion does not preserve

a claim . . . .”).

       AFFIRMED.




                                           2                                     15-15761